internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-117539-01 date date distributing state x a b c d e f g h i j k l m n o plr-117539-01 p q r s t u v w aa bb business y asset y activities we respond to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated may and date the information submitted for consideration is summarized below distributing is a state x corporation that was incorporated in year it uses the cash_method_of_accounting and has a calendar tax_year distributing is engaged in business y and elected to be taxed as an s_corporation within the meaning of sec_1361 of the internal_revenue_code effective date plr-117539-01 distributing has outstanding f shares of voting common_stock which are owned by a g shares b h shares c i shares d j shares and e k shares a b c and d are siblings and e is a_trust established for their widowed mother that will be equally divided among the siblings upon her death financial information has been received that indicates that business y has had gross_receipts and operating_expenses of the active_conduct_of_a_trade_or_business for each of the past years the shareholders represent that they have spent an estimated l to m hours per year performing activities for the business of distributing serious disputes have arisen among the shareholders which have adversely affected the business operations of distributing accordingly they propose the following transaction i ii iii distributing will form controlled a controlled b controlled c and controlled d each known as a controlled_corporation and collectively referred to as the controlled corporations as wholly owned subsidiaries the controlled corporations will be state x corporations use the cash_method_of_accounting elect s_corporation status and have a calendar tax_year distributing will transfer n percent based on net fair_market_value of asset y and other assets to controlled a in exchange for o shares of stock of controlled a and the assumption_of_liabilities by controlled a distributing will transfer p percent based on net fair_market_value of asset y and other assets to each of controlled b and controlled d in exchange for o shares of stock of each of controlled b and controlled d and the assumption_of_liabilities by each such controlled_corporation and distributing will transfer p percent based on net fair_market_value of asset y and other assets to controlled c in exchange for o shares of stock of controlled c and the assumption_of_liabilities by controlled c thereafter distributing’s shareholders will exchange all of their shares of distributing stock for all of the outstanding o shares of a controlled_corporation as follows a will receive r shares and e will receive v shares of controlled a b will receive s shares and e will receive w shares of controlled b c will receive t shares and e will receive aa shares of controlled c and d will receive u shares and e will receive bb shares of controlled d and iv distributing will be dissolved having collectively transferred all of its assets and liabilities to the controlled corporations as described above the taxpayers have made the following representations in connection with the proposed transaction plr-117539-01 a b c d e f g h i the fair_market_value of the stock of each controlled_corporation received by each of the shareholders of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by each of the shareholders in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the transaction each of the controlled corporations will continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of business y conducted by distributing prior to the consummation of the transaction the distribution of the stock of each of the controlled corporations is carried out for the following corporate business purposes to resolve shareholder disputes the distribution of the stock of each controlled_corporation is motivated in whole or substantial part by one or more of these corporate business purposes distributing is an s_corporation within the meaning of sec_1361 of the internal_revenue_code each controlled_corporation will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or the controlled corporations there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in any of the controlled corporations after the transaction there is no plan or intention by any of the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing other than after the controlled corporations have been funded and their stock has been distributed leaving distributing with no assets or liabilities or the controlled corporations to merge any of these corporations with any plr-117539-01 j k l m n o p other corporation or to sell or otherwise dispose_of the assets of any of the corporations after the transaction except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to each controlled_corporation by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by each controlled_corporation the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no investment_tax_credit determined under sec_46 has been or will be claimed with respect to any of the property transferred between distributing and the controlled corporations distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no indebtedness has been or will be cancelled in connection with the transaction no intercorporate debt will exist between distributing and each of the controlled corporations at the time of or subsequent to the distribution of each of the controlled corporations’ stock there are no continuing planned or intended transactions between or among the controlled corporations following the distribution but any payments made in connection with all continuing transactions if any will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length none of the parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transaction within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or the controlled corporations based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to each controlled_corporation of a designated portion of its assets in exchange for the stock of each controlled_corporation and the assumption_of_liabilities by each controlled_corporation as described above followed by the distribution of all of the plr-117539-01 stock of controlled a to a and e controlled b to b and e controlled c to c and e and controlled d to d and e in exchange for all of the stock of distributing owned by such shareholders will qualify as a reorganization within the meaning of sec_368 distributing and the controlled corporations each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of its assets to the controlled corporations solely in exchange for stock of the controlled corporations and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by each controlled_corporation upon the receipt of its designated portion of distributing assets in exchange for the stock of each controlled_corporation sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of the controlled corporations to the distributing shareholders as described above sec_361 the basis of the assets received by each controlled_corporation will be the same as the basis of such assets in the hands of distributing immediately before their transfer to each controlled_corporation sec_362 the holding_period of the assets transferred to each controlled_corporation will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a b c d and e upon receipt of controlled_corporation stock in exchange for their distributing stock as described above sec_355 the basis of each controlled corporation’s stock in the hands of the distributing shareholders will be the same as the basis of the distributing stock surrendered by each of them in exchange therefor sec_358 the holding_period of the controlled_corporation stock received by each distributing shareholder will include the holding_period of the distributing stock surrendered by each of them provided such stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 following distribution of the stock of each controlled_corporation proper allocation of earnings_and_profits will be made among distributing and each controlled_corporation in accordance plr-117539-01 with sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer's authorized representative sincerely yours associate chief_counsel corporate by filiz a serbes chief branch
